IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Donald Needham,
Plaintiff(s),
Case Number: 1:19cv902
VS.
Judge Susan J. Dlott
Bethesda North (TriHealth), et al.,
Defendant(s).
ORDER

The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Stephanie K. Bowman to whom this case was referred pursuant to 28 U.S.C. §636(b), and
noting that no objections have been filed thereto and that the time for filing such objections under
Fed. R. Civ. P. 72(b) expired December 23, 2019, hereby ADOPTS said Report and
Recommendation.

Plaintiff filed a motion for an extension of time to file objections to the Report and
Recommendation. The Court GRANTED his motion and objections were to be filed no later
than December 23, 2019. As of this date, no objections have been filed.

Accordingly, this case is DISMISSED for failure to state any claim against the

defendants.

IT IS SO ORDERED.

Airsur tt

Judge Susan J.
United States Mot Court
